Citation Nr: 1338041	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  12-01 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residual of fracture of the left shoulder with chronic impingement and limitation of motion (major), currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for schizoaffective disorder, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Appellant is a veteran who had active military service from April 1968 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In support of his claims, the Veteran testified at a video conference before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran is claiming that increased ratings are warranted for schizoaffective disorder and left shoulder disability.  The Board finds it necessary to remand the case for additional development.

In regard to his psychiatric disorder, the Veteran most recently underwent a VA compensation examination in connection with the claim in January 2011.  The examiner stated that in the past, the Veteran has been inaccurately diagnosed with schizoaffective disorder.  The Axis I diagnosis is actually depressive disorder.  The examiner assigned a global assessment of functioning (GAF) score of 70-75.  At his June 2012 videoconference the Veteran stated that the severity of his psychiatric symptoms was increasing.  He reported symptoms that included sleep impairment, flashbacks, hallucinations, social isolation, suicidal ideations, increased irritability, and decreased interest in recreational activities. 

Given that nearly three years have passed since the most recent VA compensation examination, the evidence has become stale, at least as it pertains to the current level of disability.  Moreover, the Veteran's statements reflect that the Veteran's psychiatric disability may have worsened since the January 2011 VA examination. Therefore, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The same is true for the left shoulder disability.  He was last examined by VA for compensation purposes in December 2010.  At the videoconference, the Veteran reported that he receives private treatment at the Mercy Hospital.  He also provided a May 2012 electromyographic report of the left hand.  Therefore, additional examination is needed.  Moreover, updated treatment records should be obtained in light of the remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA or non-VA records referable to treatment for the service-connected disabilities at issue.  All records and/or responses received should be associated with the claims file.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, then document this in the file and notify the Veteran.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The Veteran should be afforded a VA examination to determine the severity of his service-connected psychiatric disorder.  The examiner is asked to report on the presence or absence of the specific symptoms in the general rating formula for mental disorders.  The examiner must assign a Global Assessment of Functioning Score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), and explain what the assigned score represents.  

A complete rationale for any opinion expressed must be provided.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.

3.  Also, schedule the Veteran for a VA examination to determine the severity of the service-connected left shoulder disability. 

In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  The examiner should characterize the findings in terms of the applicable diagnostic codes.  Any necessary diagnostic tests should be completed. 

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


